UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4001


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JONATHAN MORRISON NORRIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cr-00242-TDS-1)


Submitted: September 28, 2018                                 Decided: October 11, 2018


Before WYNN, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William S. Trivette, WILLIAM S. TRIVETTE, ATTORNEY AT LAW, PLLC,
Greensboro, North Carolina, for Appellant. Matthew G.T. Martin, United States
Attorney, Terry M. Meinecke, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted Jonathan Morrison Norris of a methamphetamine conspiracy and

concluded that more than 500 grams of methamphetamine was attributable to Norris. See

21 U.S.C. §§ 846, 841(b)(1)(A). As Norris had previously been convicted of a felony

drug offense, he faced an enhanced statutory sentencing range of twenty years to life. At

sentencing, the district court granted his request for a downward variance from the

calculated guideline range and sentenced Norris to 285 months. Norris now raises four

claims: (1) the district court erroneously instructed the jury on how to calculate the

methamphetamine attributable to him, (2) the district court improperly allowed a law

enforcement officer to present both factual and expert testimony, (3) the district court

erred in admitting lay witness testimony that the substance distributed was

methamphetamine, and (4) the jury’s guilty verdict was not supported by sufficient

evidence. Finding no reversible error, we affirm.

       Norris first argues that the district court improperly instructed the jury on its drug

quantity finding because the court did not explain how to determine the quantity of drugs

personally attributable to the defendant. See United States v. Collins, 415 F.3d 304, 312–

14 (4th Cir. 2005). Because Norris failed to preserve an objection to the challenged

instruction, our review is for plain error. United States v. Jeffers, 570 F.3d 557, 569 (4th

Cir. 2009). Norris must therefore “show that an error occurred, that the error was plain,

and that it affected his substantial rights.” Id. Even if Norris makes such a showing,

“[t]he Supreme Court has recognized that, where the evidence against a defendant is

‘overwhelming and essentially uncontroverted,’ a plain error does not ‘seriously affect

                                             2
the fairness, integrity, or public reputation of judicial proceedings,’ and a reviewing court

can choose not to recognize it.” Id. (quoting United States v. Cotton, 535 U.S. 625, 632–

33 (2002)).

       To establish the appropriate statutory sentencing range for a defendant found

guilty of a drug conspiracy, a jury must determine the drug quantity attributable to the

defendant individually. See Collins, 415 F.3d at 311–14. In addition to the drugs

personally distributed by the defendant, the jury may also attribute drugs distributed by

co-conspirators so long as those distributions were both reasonably foreseeable to the

defendant and in furtherance of the conspiracy. See id.; United States v. Irvin, 2 F.3d 72,

77–78 (4th Cir. 1993). Here, the district court directed the jury to determine the quantity

of methamphetamine “attributable” to Norris but did not further specify how to determine

what amounts should be attributable to him.

       Even if we assume the district court plainly erred, we would decline to recognize

the instructional error.   This Court has repeatedly recognized that “if the evidence

‘overwhelmingly establishe[s]’ that the defendant was personally responsible for the

threshold quantity of drugs, and if his trial assertions ‘primarily focused on whether he

committed the offenses and not on the drug quantities reasonably foreseeable to him,’ we

may decline to recognize a plain Collins error.” Jeffers, 570 F.3d at 569–70 (quoting

United States v. Foster, 507 F.3d 233, 252 (4th Cir. 2007)).            Here the evidence

overwhelmingly demonstrates that Norris was personally involved in the distribution of

more than 500 grams of methamphetamine, and his defense at trial focused on guilt, not

drug quantity. Even at sentencing, Norris continued to assert his innocence but did not

                                              3
object to the more than four kilograms of methamphetamine attributed to him. We thus

reject Norris’s Collins claim as any error in the challenged instruction does not seriously

affect the fairness, integrity, or public reputation of judicial proceedings. See Jeffers, 570

F.3d at 569.

       We turn next to Norris’s challenges to the district court’s evidentiary rulings

admitting the dual-role testimony of Chief Deputy Ramsey and the lay witnesses’

testimony that the substance they trafficked was methamphetamine. We review a trial

court’s decisions on the admissibility of evidence for abuse of discretion and will only

overturn evidentiary rulings that are arbitrary and irrational. United States v. Cole, 631

F.3d 146, 153 (4th Cir. 2011). Upon review, we find no abuse of discretion in either of

the district court’s contested evidentiary rulings.

       Finally, Norris claims that the evidence at trial failed to support his conviction.

Facing a heavy burden, Norris must show that the record lacks substantial evidence to

support the jury’s verdict. Foster, 507 F.3d at 244–45. As this record contains ample

evidence from which the jury could reasonably conclude that Norris was guilty of the

charged conspiracy, we reject his insufficient-evidence claim.

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                                 AFFIRMED




                                              4